        Case 3:20-cv-00009-JWD-SDJ           Document 23      07/20/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

JEFFREY BEARY
                                                          CIVIL ACTION
VERSUS
                                                          NO. 20-9-JWD-SDJ
CENTENE CORPORATION
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 2, 2021 (Doc. 21), to which an objection

(Doc. 22) was filed and considered,

       IT IS ORDERED that that the Motion to Dismiss filed by Centene Corporation (Doc.

16) is GRANTED, and that Plaintiff’s claims against Centene are DISMISSED WITHOUT

PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff is ordered to file an amended complaint

within 21 days of the Court’s ruling to the extent Plaintiff wishes to cure the deficiencies of

his claim set forth above. Should Plaintiff decline to file an amended complaint, his claims

shall be dismissed with prejudice and judgment entered in favor of Defendant Centene.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (Doc.

19) is DENIED AS MOOT.

       Signed in Baton Rouge, Louisiana, on July 20, 2021.


                                               S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
